.,,,-   ·~J ~-:~·2~5B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
            ~~-==~-~-==~~-~~~-'-~-==-~                                          .....
                                                                                    -~~~~~~~~-~~~~-~~~~"""=--
                                                                                                                                                   Page 1of1   I /))
                                                  UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                                JUDGMENT IN A CRIMINAL CASE
                                              v.                                           (For Offenses Committed On or After November l, 1987)


                               Edilzer Marino Zacarias-Mejia                               CaseNumber: 3:19-mj-22432

                                                                                           Jose C Ro"o
                                                                                           Defendant's Atta ney


             REGISTRATION NO. 85855298

             THE DEFENDANT:                                                                            JUN l 7 2019
              12$1 pleaded guilty to count(s) 1 of Complaint                                                    ·-··-··-·· _,.,,,,..
              D was found guilty to count(s)                                               sou[[;';::·:'~ :.: \.:.r u: (,11ir:.?i:~~
                   after a plea of not guilty.                                             BY-·- . . .           . .......... · ··' "'
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
             Title & Section                    Nature of Offense                                                            Count Number(s)
             8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

              D The defendant has been piund not guilty on count(s) - - - - - - - - - - - - - - - - - - -
              0 Count(s)                                                 dismissed on the motion of the United States.
                                 ------~~----------

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                            ~\TIME SERVED                               D _ _ _ _ _ _ _ _ _ _ days

               1:8:1Assessment: $10 WAIVED 1:8:1 Fine: WAIVED
              1:8:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.                      ·
              D Court recommends defendant be deported/removed with relative,                              charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days.
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Monday, June 17, 2019
                                                                                         Date of Imposition of Sentence



                                                                                         II/ilLQ.i&:::LoCK
                                                                                         UNITED STATES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                                       3:19-mj-22432
